            Case 1:14-cv-01312-RDM Document 110 Filed 10/16/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DENTONS US LLP                            )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )
                                           )               Case No. 1:14-cv-1312-RDM
 THE REPUBLIC OF GUINEA et al.,            )
                                           )
       Defendants.                         )
 _________________________________________ )
                                           )
 THE REPUBLIC OF GUINEA, et al.,           )               JOINT STATUS REPORT
                                           )
       Counterclaim Plaintiffs,            )
                                           )
 v.                                        )
                                           )
 DENTONS US LLP et al.,                    )
                                           )
       Counterclaim and Third Party        )
       Defendants.                         )
                                           )
                                           )

       Plaintiff Dentons US LLP and Third Party Defendant Dentons Group (a Swiss Verein)

(hereinafter “Dentons”) and Defendants and Counterclaim Plainitffs The Republic of Guinea and

its Ministry of Mines and Geology (hereafter “Guinea”), hereby submit a joint status report

pursuant to the Court’s October 9, 2019 order. The parties conferred and have agreed on a

schedule for the liability phase of the case, but have were unable to agree on a schedule for the

damages phase of the case. Dentons and Guinea have therefore each proposed a schedule for the

damages phase of trial below.

                                         Liability Phase

       The parties jointly propose the following schedule for completing the liability phase of

the case:
           Case 1:14-cv-01312-RDM Document 110 Filed 10/16/19 Page 2 of 5




           Rule 26(a)(2)(D)(ii) rebuttal expert        January 10, 20201
           reports on liability due:
           Discovery cutoff:                           April 1, 2020
           Pretrial conference:                        May 1, 2020
           Bench trial on liability:                   May 11 – 19, 2020

Guinea’s counsel has a trial set in another matter in Alexandria Circuit Court for April 6, 2020.

This conflicting matter was set for a two-week trial before an additional lawsuit was consolidated

into the litigation. Therefore, it is expected to consume the entire month of April. Dentons has

agreed to delay the liability phase of trial in this case to accommodate that commitment.

Counsel for Guinea respectfully requests that if Court alters the proposed schedule, that the trial

not be set earlier than May 11, 2020 to permit adequate time for preparation following his April

trial.

                                           Damages Phase

Dentons’s Position

          Dentons believes the damages trial should proceed after a brief discovery period. As the

Court has expressed a willingness to rule on liability from the bench, damages discovery can

begin soon after the liability trial is complete. Given the limited issues and the fact that the

parties previously served initial expert reports on damages, Dentons believes that eight weeks is

sufficient to depose any fact witnesses who are testifying solely on damages,2 serve rebuttal




1
    Initial expert reports on liability and damages were served in 2017.

2
 As to any fact witnesses who will testify as to both liability and damages, Dentons believes a
single deposition on both issues should occur during the first discovery period. Multiple
depositions of the same witness would be burdensome for the parties, for counsel, and for the
third party witnesses.


                                                   2
        Case 1:14-cv-01312-RDM Document 110 Filed 10/16/19 Page 3 of 5



reports on damages, and depose damages experts, as well as complete any additional written

discovery (if necessary). Dentons therefore proposes the following schedule:

        Rule 26(a)(2)(D)(ii) rebuttal expert         June 10, 2020
        reports on damages due:
        Discovery cutoff:                            July 1, 2020
        Bench trial on damages:                      July 13 – 17, 2020


Guinea’s Position

       Counsel for Guinea believes that this Court is fully aware of the difficult and complex

logistics of representing a foreign sovereign, especially a Third World country, and anticipates

that even routine matters require extra time for completion. Completing Phase Two discovery

and arranging for multiple witnesses to appear from overseas on any given week for trial is

expected to be challenging. Such logistical and timing matters have been addressed in prior

pleadings before this Court. Guinea therefore maintains that the earliest date for the damages

trial would be August 10, and also requests that the Court be flexible in the event that

circumstances change between now and August 2020. With that caveat, and with the

understanding that there is no material prejudice to any party from the extra time requested,

Defendant suggests the following schedule for the potential Damages Phase:

        Rule 26(a)(2)(D)(ii) rebuttal expert         July 8, 2020
        reports on damages due:
        Discovery cutoff:                            August 1, 2020
        Bench trial on damages:                      August 10 – 14, 2020




                                                 3
       Case 1:14-cv-01312-RDM Document 110 Filed 10/16/19 Page 4 of 5



                                   Respectfully submitted,

                                    /s/ Ana C. Reyes
                                   Ana C. Reyes (No. 477354)

                                   WILLIAMS & CONNOLLY LLP
                                   Michael S. Sundermeyer (No. 931873)
                                   Ana C. Reyes (No. 477354)
                                   725 12th Street, NW
                                   Washington, D.C. 20005
                                   Tel. (202) 434-5000
                                   Fax (202) 434-5029
                                   msundermeyer@wc.com
                                   areyes@wc.com

                                   Attorneys for Plaintiff Dentons US LLP and Third
                                   Party Defendant Dentons Group (a Swiss Verein)

                                    /s/ David H. Dickieson
                                   David H. Dickieson #321778
                                   David Dickieson, Esq.
                                   Schertler & Onorato, LLP
                                   901 New York Avenue, NW Suite 500W,
                                   Washington, DC 20001
                                   Phone: (202) 628-4199
                                   Facsimile: (202) 628-4177

                                   Attorney for Defendants and Counterclaim
                                   Plaintiffs The Republic of Guinea and its Ministry
                                   of Mines and Geology

Dated: October 16, 2019




                                      4
        Case 1:14-cv-01312-RDM Document 110 Filed 10/16/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, a copy of the foregoing JOINT STATUS

REPORT was filed electronically via ECF. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF system.




                                               /s/ Ana C. Reyes
                                              Ana C. Reyes (No. 477354)
